Per Curiam.

This case, wej think, clearly falls within the cases of Talbott, Adm’r v. Dennis, 1 Ind. 471. and Chandler, Adm’r v. Schoonover., 14 Ind. 324, if the evidence sustains the finding of the Court.
The rule is, that where the evidence tends to sustain such finding, or the verdict of a jury, the appellate Court will not reverse the judgment of the Court below for alleged error in refusing a new trial. In this case, the evidence is clearly in favor of the finding below. The question of damages will come up before the lower Court, on the dissolution, by that Court, of the injunction it granted herein.
The judgment is affirmed, with costs.